Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 20, 2018

The Court of Appeals hereby passes the following order:

A18A1430. MARIE CAQUIAS v. CARLOS J. KAVETSKY.


      Marie Caquias and Carlos Kavetsky were divorced in 2016. In 2017, Kavetsky
filed a complaint in which he sought modification or termination of his alimony and
child support obligations as set forth in the divorce decree. In January 2018, the trial
court issued an order terminating Kavetsky’s alimony obligation and reducing his
child support obligation. Caquias then filed this direct appeal.1 We lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal
in a domestic relations case in which custody is not at issue must be brought by
discretionary application). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).



      1
        Although the notice of appeal states that it was filed on behalf of both
Caquias and Kavetsky, Caquias (a non-lawyer) is the only appellant, as she is the only
one who signed the notice of appeal. See Aniebue v. Jaguar Credit Corp., 308 Ga.
App. 1, 1, n. 1 (708 SE2d 4) (2011).
Caquias’s failure to follow the proper procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See id.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/20/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.